Case 4:20-cv-00057-TTC-RSB Document 57-1 Filed 03/31/21 Page 1 of 2 Pageid#: 473




                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                     DANVILLE DIVISION

   McCARTHY BUILDING COMPANIES, INC.,

                   Plaintiff,

   v.                                                         CASE NO.: 4:20-cv-00057-TTC

   TPE VIRGINIA LAND HOLDINGS, LLC, et al.,

                   Defendants.


                    CONSENT ORDER AMENDING SCHEDULING ORDER

          This matter is before the Court on Plaintiff and Defendants’ Joint Motion to Amend

  Court’s Scheduling Order (the “Motion”). It appearing to the Court that good cause exists to

  grant the Motion and amend the Scheduling Order and that neither the Court nor any of the

  Parties will be prejudiced by the requested changes; and

          it appearing to the Court that all Parties consent to the relief granted in this Order;

  therefore, it is hereby

          ORDERED that the Motion is GRANTED and the deadlines in the Court’s Scheduling

  Order [Dkt. Nos. 31, 45] are AMENDED as follows:

          1.      Plaintiff’s Initial Expert Disclosure due on April 22, 2021
          2.      Defendants’ Initial Expert Disclosure due on May 20, 2021
          3.      Rebuttal Expert Disclosures due on June 3, 2021

          The Court further states that the remaining deadlines in the Court’s Scheduling Order will

  remain in full force and effect.

          The clerk is directed to forward a copy of this Order to all counsel of record.


  ENTERED this ___ day of _____________, 2021.
Case 4:20-cv-00057-TTC-RSB Document 57-1 Filed 03/31/21 Page 2 of 2 Pageid#: 474




                                          ______________________________
                                          The Honorable Robert S. Ballou
                                          U.S. Magistrate Judge
  44860511_1
